i          i      i                                                                    i        i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00500-CV

               IN RE THE GROCERS SUPPLY CO., INC. and Gabriel DEHOYOS

                                   Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 21, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 6, 2010, relators filed a petition for writ of mandamus. The court has considered

relators’ petition for writ of mandamus and is of the opinion that relators are not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).



                                                                         PER CURIAM




        … This proceeding arises out of Cause No. 2009-CI-09794, styled Peggy Kennedy,
           1

Individually and as Representative of the Estate of Anthony James Digeronimo v. The Grocers
Supply Co., Inc. and Gabriel M. Dehoyos, in the 225th Judicial District Court, Bexar County,
Texas, the Honorable Peter Sakai presiding.